PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/948,030
Filing Date: August 27, 2020
Appellant(s): McDonald



__________________
SCOTT C. HARRIS
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06/27/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01/31/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Withdrawn Rejections
In regards to the rejection of claim 1 under 35 U.S.C. 112(a), Appellant’s arguments are found persuasive and the rejection is withdrawn.

(3) Response to Argument
In regards to the rejection of claim 5 under 35 U.S.C. 112(a), Appellant argues that Figure 3 of the application “supports the surface having a convex mounting taper”. 
In response, and as set forth previously in the Final office action dated 01/31/22, the Examiner interprets the limitation “mounting taper” in accordance with the specification, as “[…] the rounded part at the end of the device” (See specification [0020]) wherein “end” is interpreted as the extreme or last part lengthwise according to the Merriam-Webster online dictionary’s definition of “end” (see attached). Additionally, the specification further indicates that Fig. 3 includes a detailed depiction of “the mounting taper is the rounded part at the end of the device” (See specification [0020]). In light of the specification and the definition from Merriam-Webster online diction, the definition applied to “mounting taper” is: the rounded part at the extreme or last part lengthwise of the device. Figure 1 (below) is an annotated depiction of “mounting taper” according to that interpretation. By this interpretation, the “mounting taper” is part of the flap. Claim 1 requires “[…] flaps, extending from the sealing surface […]” – i.e. the flap, and any portion thereof, is not part of the sealing surface. There appears no support in the application as original filed for the flap or any portion of the flap to be part of a “sealing surface”. 

    PNG
    media_image2.png
    475
    323
    media_image2.png
    Greyscale

Figure 1: annotated depiction of “mounting taper”

In regards to the rejection of claim 1 under 35 U.S.C. § 102, Appellant argues that US H2044 to Freed teaches away from the recitation:
	“[…] the flow restrictor flaps are sized and located to leave openings through which fluid can pass between the plurality of flow restrictor flaps […] the flow restrictor is sized to inhibit a flow of liquid such that no more than 12 mL of contents can be obtained when the container is inverted and squeezed once”.

because:
“the claims are specific to […] unlike Freed, some liquid is dispensed […]” (Brief: pg. 10, ¶ 1, ln. 3-5)
Freed teaches a system which holds the opening to the container completely closed, except when a tool is inserted to remove some of that liquid. (Brief: pg. 10, ¶ 2)
“The retaining member (of Freed) is “resilient” and is intended to “return to a closed position, i.e. a position in which the retaining member substantially prevents the liquid from being dispensed after the dispensing instrument is withdrawn” last line in column 32 column 4 line 4. This means that the retaining member, when placed in position, does not leave openings through which fluid can pass between the restrictor flaps”. (Brief: pg. 11, ¶ 2, Ln. 2-7)
	In response to argument (B)(i), and contrary to the assertion by Appellant, the claim does NOT require that 0 mL of contents can NOT be obtained when the container is inverted and squeezed once”. That is, the scope of claim 1 does include: a function of obtaining 0 mL of contents when the container is inverted and squeezed once. 
	While Freed does not explicitly disclose a specific amount of contents obtained “when the container is inverted and squeezed once”, it has been held that: a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art; and, if the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP §2114(II). In addition, functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 or 103 may be appropriate. See MPEP §2114(IV). Furthermore, when the structure recited in the prior art is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. See MPEP §2112.01(I). Moreover, and in agreement with Apellant (Brief: 12, ¶ 1, ln. 5), Freed suggests that 0 mL may be obtained when the device is inverted (Fig. 6; Col. 3, ¶ 4; Col. 4, ln. 1-3; Col. 5, ln. 1-6).
	In response to arguments (B)(ii) and (iii), and as set forth previously in the Final office action dated 01/31/2, Freed teaches openings formed between the flaps (“slits” Col. 5, Ln. 4-6 and 24-32; Figure 2, below) and those openings “allow any liquid which comes into contact with the retaining means to readily drain back into the container” (Col. 5, Ln. 25-36) – i.e. openings through which fluid can pass, as required by the claim. 

    PNG
    media_image3.png
    497
    522
    media_image3.png
    Greyscale

Figure 2: US H2044, Figure 5, annotated to depict the claimed “openings” 

In regards to the rejection of claim 2 under 35 U.S.C. § 103, Appellant argues that “Freed requires more than 4 flaps because an intention to seal the opening” (Brief: pg. 12, ¶ 3) and claim 2, which defines exactly 4 flaps, allows more openings and is not anticipated by Freed.
	In response to argument (C), Appellant’s own specification suggests there exists no criticality to the quantity of flaps ([0017]). In addition, Freed does not require a specification quantity of flaps. It would have been an obvious matter of design choice to have provided the device of Freed with exactly four flaps, as required by the claim, because one of ordinary skill in the art at the time the application was effectively filed would have expected the device of Freed to perform equally well with either four or more flaps.
For the above reasons, it is believed that the prior art rejections should be sustained.
Respectfully submitted,
/RANDALL GRUBY/
Examiner, Art Unit 3754

Conferees:
/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753                                                                                                                                                                                                        
/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754            

                                                                                                                                                                                            

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.